The nonsuit was properly granted, for the reason that no contract was made by the defendant to allot a space, in the building where the fair was held, for the exhibition of the plaintiff's goods. The application for space and the payment by the plaintiff of the entrance fee did not amount to a contract by the defendant to accord the space desired by the plaintiff.
The making of the application, upon the blanks furnished by the defendant, accompanied by the payment of the entrance fee, was, as appears from the conditions annexed to the application, to precede the approval of the application; and the defendant had the right thereafter to reject it, for any reason. The right of rejection continued until the defendant had received the goods to be exhibited or in some other way indicated its assent to the application. There was no acceptance of the plaintiff's goods. They were rejected when offered by the plaintiff on the day before the exhibition opened, upon the allegation of the superintendent that there was no space for them. It is immaterial whether this was true or not, if no contract to receive them had been made. The fact that the defendant retained the entrance fee, and did not *Page 505 
offer to return it until after the opening of the fair, did not, under the circumstances, authorize the inference that the defendant had accepted the plaintiff's application and assented to give him the space requested. One of the conditions provides "that applications not accepted will have returned, by mail, the amount of entrance fee paid, if so requested, at risk solely of party making such application;" and though awkwardly expressed, clearly means that, in case the defendant rejects an application, the entrance fee will be returned, by mail, upon request of the applicant. The defendant did not assume the duty of informing applicants, whose applications were rejected, of the fact, before it was called upon for the information; and the retention by the defendant of the entrance fee paid by the plaintiff did not alone authorize the inference that his application was accepted. It was his duty to ascertain whether his application had been approved; and if not, to request a return of the entrance fee. The refusal of the defendant to receive the plaintiff's goods was equivalent to a rejection of his application; and the plaintiff was then informed, in substance, that the entrance fee would be returned; and a few days afterwards a check for the amount was sent to the plaintiff, which he refused to accept.
We are of opinion that the plaintiff failed to prove the contract alleged, and that the nonsuit was proper.
The judgment should be affirmed.
All concur, except FOLGER, J., not voting.
Judgment affirmed. *Page 506